Name: Commission Regulation (EEC) No 3738/89 of 13 December 1989 re-establishing the levying of customs duties on swimwear, of wool, of cotton or of man-made fibres, products of category 72 order No 49.0720, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 89 Official Journal of the European Communities No L 364/ 19 COMMISSION REGULATION (EEC) No 3738/89 of 13 December 1989 re-establishing the levying of customs duties on swimwear, of wool, of cotton or of man-made fibres, products of category 72 order No 49.0720, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas in respect of swimwear, of wool, of cotton or of man-made fibres, originating in India, products of category 72 (order No 40.0720), the relevant ceiling amounts to 106 000 pieces ; Whereas on 27 July 1989 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 17 December 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in India ; Order No Category (Unit) CN code Description 40.0720 72 (1 000 pieces) 611231 10 61123190 611239 10 6112 39 90 611241 10 6112 41 90 6112 49 10 6112 49 90 621 1 1 1 00 6211 12 00 Swimwear, of wool, of cotton or of man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1989 . For the Commission Christiane SCRIVENER Member of the Commission 0 OJ No L 375, 31 . 12. 1988, p. 83.